Citation Nr: 0633042	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-40 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the right parotid/neck area, claimed as melanoma 
due to exposure to herbicides.

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a gunshot wound of the right hip and 
buttock, Muscle Group XVII and XVIII, right leg pain and 
arthritis.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1963 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied the benefits 
sought on appeal.
 
On appeal the veteran has raised the issues of entitlement to 
service connection, to include separate ratings therefor, 
gunshot wound scars, and anterior thigh neuropathy secondary 
to a gunshot sound.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate action.

FINDINGS OF FACT

1.  Squamous cell carcinoma of the right parotid/neck area, 
claimed as melanoma, is not shown by competent medical 
evidence to be related to service, including as a result of 
exposure to Agent Orange.

2.  The veteran's residuals of a through and through gunshot 
wound of the right hip and buttock involve moderate injuries 
to Muscle Groups XVII and XVIII which each act on the right 
hip, and which warrant an increase by one level which 
reflects the combined evaluation for the affected muscle 
groups.  


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the right parotid/neck area, 
claimed as melanoma was not incurred in or aggravated by 
active service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2005).

2. The criteria for a 40 percent disability evaluation for 
residuals of a gunshot wound to the right hip and buttock, 
Muscle Groups XVII and XVIII, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321(b), 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 
4.71a, 4.73, Diagnostic Code 5317, 5318 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date, as pertinent, for the disability on appeal.  
In this case, the failure to provide notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for the service connection claim is harmless 
because  the preponderance of the evidence is against the 
appellant's claim for service connection.  

It is, however, premature to determine whether VA's failure 
to provide notice of the type of evidence necessary to assign 
an effective date was prejudicial concerning the increased 
rating claim.  In this regard, the RO must first assign an 
effective date which implements the decision reached below.  
If the veteran disagrees with the date assigned he may 
appeal, and only at that time may the Board, as an appellate 
body, address whether any notice deficiency was prejudicial.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

II.  Service connection for squamous cell carcinoma of the 
right parotid/neck area, claimed as melanoma

Background

The service medical records are negative for any complaints, 
treatment, or diagnosis of squamous cell carcinoma of the 
right parotid/neck area, to include melanoma.

In June 2000, the veteran underwent a right superficial 
parotidectomy with a right modified radical neck dissection 
for metastatic melanoma.  The veteran subsequently underwent 
radiation therapy.

The veteran attended a VA examination in December 2002.  The 
examiner notated there was no evidence of disease.  The 
veteran was doing well, and had no new lesions or lumps.

In February 2004, the veteran attended a VA examination.  
Thereafter, the examiner reported the veteran was doing well 
with no evidence of disease, and was to return to the clinic 
for a follow-up in one year.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6)(iii). 

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  These diseases do 
not include squamous cell carcinoma.  38 C.F.R. § 3.309(e).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) (holding that the Veterans Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
Hence, the veteran may establish service connection for 
melanoma by presenting evidence which shows that it was at 
least as likely as not that the disease was caused by in-
service exposure to Agent Orange.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp 2005); 38 C.F.R. § 3.303(d); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Because the veteran served in Vietnam during his active duty 
service he is presumed to have been exposed to herbicides 
inservice.  38 C.F.R. § 3.307(a)(6).  Veterans with herbicide 
exposure who subsequently develop a statutorily specified 
disability with a time limit indicated by statute will be 
awarded service connection for such a disability, provided 
other evidence does not rebut this presumption.   In this 
case, however, after reviewing the totality of the record, 
the Board finds no evidence that melanoma began during 
military service.  

The veteran has alleged that his squamous cell carcinoma, 
claimed as a  melanoma, was the result of herbicide 
exposure.  Squamous cell carcinoma, to include melanoma, is 
not among the disabilities presumed to result from Agent 
Orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  While the veteran is not prohibited from presenting 
medical evidence establishing a nexus between his herbicide 
exposure and his alleged disability, he has not done so in 
the present case.  Combee.  In the absence of any competent 
evidence connecting the disability to Agent Orange exposure, 
service connection must be denied.

Finally, there is no competent medical evidence of record 
showing that squamous cell carcinoma residuals, to include 
melanoma, are related to service.  Service medical records 
are negative for any complaints, treatment or diagnosis of 
any form of squamous cell carcinoma , claimed as melanoma, 
and there is no competent evidence of such a disorder until 
2000, or about twenty years after service.  Hence, at best, 
the evidence shows a considerable length of time between the 
veteran's separation from active duty and his initial 
diagnosis of squamous cell carcinoma.  Given the length of 
time between the veteran's separation from active duty and 
the diagnosis of melanoma, the preponderance of the competent 
evidence of record is against finding a continuity of 
objectively verifiable symptomatology.  38 C.F.R. § 3.303(d); 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (Service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.)

Hence, the Board concludes that the preponderance of the 
evidence is against finding a link between melanoma and the 
appellant's active duty service.  Consequently, the claim of 
entitlement to service connection for melanoma must be 
denied.  

III.  Increased evaluation for a gunshot wound

Background

In February 1968, the veteran was wounded by a through-and-
through high velocity missile that entered at the right 
anterior hip and exited posteriorly.  Available records show 
that this was a soft tissue injury.  There was no evidence of 
any major bone or neurovascular involvement.  The wound was 
debrided, the appellant was evacuated to Naval Hospital 
Oakland, California, where he was treated as an inpatient 
from February and April 1968.  Physical examination at the 
Naval Hospital was notable for some involvement of the 
lateral femoral cutaneous nerve, with hypesthesia over the 
lateral anterior aspect of the right thigh.  At discharge 
from the Naval Hospital the wounds were healed save for a 
small wound in the right thigh area, and a small portion of a 
transverse right hip wound.  
 
At discharge from active duty in April 1975 the appellant was 
diagnosed with right buttock and hip scars.

The veteran underwent a VA Joints Examination in February 
2004.  He reported pain in the right hip area for the past 
two or three years which would flare-up with strenuous 
activity. The veteran further reported he had some numbness 
in the anterior right thigh.  Upon physical examination, the 
examiner found right hip flexion to 90 degrees, adduction to 
15 degrees, abduction to 25 degrees, and extension to 10 
degrees.  The appellant reported pain at the extremes of 
motion.  The examiner found no evidence of fatigue, weakness 
or lack of endurance.  The veteran reported painful motion.  
There was no edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  There was an area of decreased anterior thigh 
sensation to light touch which measured 9 inches by 4 
inches.  The veteran's weight bearing was good; however, he 
walked with a limp.  There was no inflammatory arthritis.  
The examiner diagnosed a gunshot wound to the right hip area, 
with residuals.

The veteran also underwent a VA Muscle Examination in 
February 2004.  The muscle groups involved were Muscle Groups 
XVII and XVIII, and the examiner opined that the injuries to 
these muscles were stable.  The examiner reported the veteran 
did have some nerve injury.  The veteran's symptoms included 
some anterior right thigh numbness and some muscle pain.  The 
entry of the surgical wound was in the right groin region and 
it measured 5 inches.  A right  buttocks area wound, 
including the surgical wound, measured 6 inches.  There was 
no tissue loss, adhesion, tendon damage, or bone or joint 
damage.  The veteran had residual numbness in the anterior 
right thigh that measured 9 by 4 inches with decreased 
sensation to light touch.  The muscle strength was good.  The 
diagnosis of the examiner was gunshot wound, right hip area, 
with involvement of Muscle Groups XVII and XVIII.

In an April 2004 statement in support of his claim, the 
veteran reported he had a marked limp on his right side.  
Additionally, he stated there is disfigurement caused by a 
large deep pocket as well as a long 3 to 4 inch scar for the 
exit wound.  The veteran believed there was arthritis and 
stated he was in a lot pain in that area.  The veteran 
believed his condition should have been rated at 40 percent.



Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56.  The criteria consist of 
the type of injury, the history and complaints, and the 
objective findings.  For VA purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  38 C.F.R. § 4.56(b).
 
For the purpose of evaluating residuals of gunshot wounds, a 
slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of the muscles, there will be no 
cardinal signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1).

Moderate disability results from a through-and-through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the non-injured side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and if present, exit scars that are relatively large 
and so situated as to indicate a track of a missile through 
important muscle groups.  There are indications on palpation 
of moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side.  The tests of strength 
and endurance of the muscle groups involved (compared with 
the sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(d)(3).

Under 38 C.F.R. § 4.56(d)(4), a severe disability of muscles 
involves a through-and-through or deep penetrating wound due 
to a high-velocity missile, or a large or multiple low-
velocity missiles, or the explosive effect of a high-velocity 
missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles doe not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

The appellant has appealed the initial 20 percent rating 
assigned for residuals of a right hip gunshot wound 
disability; he is essentially asking for a higher rating 
effective from the date service connection was granted.  
Consequently, the Board must consider the entire time period 
in question, from the original grant of service connection to 
the present.  See Fenderson v. West, 12 Vet. App. 199 (1999).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration be 
given to weakened movement, excess fatigability, and 
incoordination.

The area affected by the veteran's gunshot wound constitutes 
Muscle Groups XVII and XVIII.  The function of Muscle Group 
XVII is extension of the hip (1); abduction of the thigh; 
elevation of opposite side of the pelvis (2,3); tension of 
fascia lata and iliotibial (Maissiat's) band, acting with 
Muscle Group XIV in postural support of the body steadying 
pelvis upon head of femur and condyles of femur on tibia 
(1).  38 C.F.R. § 4.73, Diagnostic Code 5317.  The muscles 
involved are pelvic girdle group 2 which includes the (1) 
gluteus maximus, (2) gluteus medius, and (3) gluteus minimus. 
 Id.  A slight injury to this muscle group warrants a 
noncompensable rating.  Id.  A moderate injury to this muscle 
group is evaluated as 20 percent disabling, while a 
moderately severe injury is evaluated as 40 percent 
disabling.  Id.  

The function of Muscle Group XVIII is the outward rotation of 
the thigh and stabilization of the hip joint.  Pelvic girdle 
group 3: (1) pyriformis; (2) gemellus (superior or inferior); 
(3) obturator (external or internal); and (4) quadratus 
femoris.  38 C.F.R. § 4.73, Diagnostic Code 5318.  A slight 
injury to this muscle group warrants a non-compensable 
rating.  A moderate injury to this muscle group is evaluated 
as 10 percent disabling, while a moderately severe injury is 
rated as 20 percent disabling.  A severe injury is rated as 
30 percent disabling.  Id.

When rating muscle injuries in the same anatomical region, VA 
regulations provide that the combined evaluation of muscle 
groups acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint, 
except in the case of Muscle Groups I and II acting upon the 
shoulder.  38 C.F.R. § 4.55(d).  

For compensable muscle group injuries that are in the same 
anatomical region but do act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).  

For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rating and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.55(f).

Under the Rating Schedule, muscle disabilities are evaluated 
as either slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2005).  The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2005).  Per Plate II, of 38 C.F.R. § 4.71 (2005), 
normal range of motion for flexion of the hip is 0-125 
degrees, and normal range of motion for abduction of the hip 
is 0-45 degrees.

Analysis

The issue before the Board is the extent of the veteran's 
muscle damage of the right hip and buttock, which has been 
identified as Muscle Group XVII and XVIII.  Medical evidence 
shows that the symptomatology associated with the veteran's 
right hip and buttock disability is consistent with a 
moderately disability of each muscle group, thus warranting a 
one level step up under the provisions of 38 C.F.R. § 4.55.  

In this regard, at a 2004 VA joints and muscle examination, 
the examiner notated the veteran does have pain in his right 
hip area.  There was some anterior right thigh area 
numbness.  The missile did not hit the bone.  The examiner 
reported that was no inflammatory arthritis.  The veteran 
walked with a limp.  The muscles examiner reported the 
injured muscles were stable.  There was no tissue loss, or 
bone, tendon or joint damage.  The examiners reported no loss 
of muscle function, extremity shortening or ankylosis.  
Additionally, X-rays were negative.  The examiner opined the 
current symptoms include some numbness of the anterior right 
thigh and some muscle pain.  

Further, the VA examinations failed to show loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  There was no indication of 
loss of muscle strength or other muscle impairment resulting 
from the wound.  Under these circumstances, the Board finds 
that the veteran's service connected residuals of a gunshot 
wound to the right hip and buttock do not equate to each 
individual muscle group being moderately severely disabled.

Significantly, however, the veteran incurred a through and 
through gunshot wound that affected two different muscle 
groups which affect the right hip.  A through and through 
wound is always a moderate wound 38 C.F.R. §  4.56(b).  
Further, given that when evaluating muscle group injuries 
that are in the same anatomical region but which act on the 
same joint, as is the case here given that both Muscle Groups 
XVII and XVIII affect right hip function, the evaluation for 
the most severely injured muscle group will be increased by 
one level and used as the combined evaluation for the 
affected muscle groups, 38 C.F.R. § 4.55(e).  It follows that 
a 40 percent rating is in order under 38 C.F.R. §§ 4.55, 
4.71a, Diagnostic Code 5317, 5318.

The Board notes that a higher evaluation for pain, weakness, 
incoordination, and excess fatigability is not warranted.  
See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45.  Range 
of motion in degrees was flexion, right hip 90 degrees, 
abduction 25 degrees.  There was no edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement.  Thus, an evaluation in 
excess of 40 percent would not be warranted based upon 
functional impairment.  There is no objective evidence to 
show that the veteran has additional functional loss due to 
pain, weakness, fatigue, or any other symptom to a degree 
that would support a rating in excess of 40 percent under the 
range of motion codes for the hip and thigh (38 C.F.R. 
§ 4.71a, Codes 5250-5255 (2005).  

Finally, except to the extent indicated, the preponderance of 
the competent evidence is against these claims, the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for melanoma is denied.

Entitlement to a 40 percent evaluation for residuals of a 
gunshot of the right hip and buttocks, Muscle Groups XVII and 
XVIII, is granted subject to the laws and regulations 
governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


